Citation Nr: 0830879	
Decision Date: 09/11/08    Archive Date: 09/22/08	

DOCKET NO.  03-24 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a right knee arthrotomy. 

2.  Entitlement to service connection for right knee 
disability, either incurred or aggravated in service, or 
secondary to service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from March 1967 to March 
1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

In March 2004, the veteran and his spouse provided testimony 
before a Veterans Law Judge who has since departed employment 
with the Board.  In accordance with governing regulations, 
the veteran was notified of this fact and offered the 
opportunity of requesting an additional hearing before a 
Veterans Law Judge.  The veteran has never requested a 
follow-up hearing.  The transcribed testimony of the veteran 
and his wife is of record, and will certainly be considered 
in a merits determination of the issues on appeal.

Unfortunately, due to the passage of time and events which 
will be explained below, the case is not ready for appellate 
review and must be remanded to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

In May 2006, the Board issued a decision which denied an 
evaluation in excess of 10 percent for the service-connected 
right knee disability, and remanded the claim for service 
connection for left knee disability for additional 
evidentiary development, and proper VCAA notice.  The 
development with respect to the service connection claim for 
left knee disability was subsequently completed.  

However, pursuant to a July 2006 joint motion, the Clerk of 
the US Court of Appeals for Veterans Claims (Court) remanded 
the Board's merits determination denying an evaluation in 
excess of 10 percent for service-connected right knee 
disability for VCAA notice compliance.  

In January 2007, the Board acted on the joint motion and 
Court order, directing that the veteran be provided with VCAA 
notice which complied with Mayfield v. Nicholson, 444 F.3d 
1328 (2006) and Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In January 2007, the RO provided the veteran with 
VCAA notice that complied with the notice requirements 
discussed in those decisions.  

However, in January 2008, the Court issued yet another VCAA 
specificity requirement with respect to claims for increased 
evaluations for previously service-connected disability in 
the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
That case interpreted VCAA to include a specific requirement 
that a claimant applying for an increase in disability must 
be notified of the specific Code of Federal Regulations, 
Schedule for Rating Disabilities, Diagnostic Code or Codes 
which would be considered and applied in evaluating a claim 
for increase.  The Court found this requirement was 
particularly applicable in cases where the applicable 
diagnostic codes had specific testing or other requirements 
which could not be met by a general worsening of symptoms.  
The Board notes that the rating schedule and VA General 
Counsel Precedential Opinions include a series of Diagnostic 
Codes and other factors which may be applicable and must be 
considered when evaluating a claim for increase with respect 
to disability of the knee.  

The January 2007 VCAA notice provided the veteran in response 
to the Board's previous January 2007 remand for compliance 
with the joint motion Court order simply advised the veteran 
that the evidence necessary to substantiate a claim for 
increase for his right knee would be evidence revealing that 
the "disability has gotten worse."  Such notice was 
satisfactory for many years and was satisfactory at the time 
notice was issued in January 2007, but entirely fails to 
comply with the Court's more recent pronouncement in Vazquez, 
supra.  Although the veteran has been provided with 
Statements of the Case which included a discussion of some of 
the relevant rating criteria, this appeal has already been 
the subject of a joint motion and Court order on this issue, 
and the Board will comply with that order with another remand 
which strictly complies with the specificity requirements 
established in Vazquez, supra.  

The development requested by the Board in its May 2006 remand 
regarding the veteran's claim for service connection for left 
knee disability has been completed, including proper VCAA 
notice.  However, although the veteran's claim for service 
connection for left knee disability is not, strictly 
speaking, inextricably intertwined with his claim for 
increase for right knee disability, these claims are 
nonetheless clearly interrelated since the veteran claims, 
among other things, that his left knee disability is caused 
or aggravated by his service-connected right knee disability.  
Accordingly, because the veteran will subsequently be 
provided adequate VCAA notice with respect to his claim for 
increase regarding his service-connected right knee, the 
Board will defer any current decision with respect to his 
left knee (as it did in its earlier January 2007 remand).  

Accordingly, the appeal is REMANDED to the RO for the 
following actions:  

1.  The veteran must be provided VCAA 
notice with respect to his claim for 
increase for right knee disability.  This 
notice must, in accordance with Vazquez, 
supra, include more than a general 
requirement that the veteran demonstrate 
a worsening of right knee symptomatology.  
Instead, the veteran must be provided 
with a complete copy of the rating 
schedule for evaluating disability of the 
knee at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256 through 5263, and also 
Diagnostic Code 5275.  

He must be informed that the evidence 
necessary to substantiate his claim for 
increase would be evidence that he has 
recurrent subluxation or lateral 
instability of the knee which is at least 
moderate in nature (DC 5257) or 
postoperative residuals from previous 
arthrotomy with frequent episodes of 
locking, pain, and effusion into the 
joint (DC 5258), limitation of flexion of 
the knee to 30 degrees (DC 5260), 
limitation of extension of the knee to 
15 degrees (DC 5261), or malunion of the 
tibia and fibula with at least moderate 
knee disability (DC 5262), or shortening 
of the right leg from 2 to 2.5 inches 
(DC 5275).  

He must also be informed that he may be 
considered for an increased evaluation 
under 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
if the objective medical evidence on file 
reveals that he has episodes of 
functional loss due to pain and weakness 
due to pain on use, including episodic 
flare-ups of disability in excess of the 
norm.  

The veteran should also be informed that 
VA General Counsel issued a precedential 
opinion in July 1997 which held that a 
claimant who had both arthritis and 
clinically identifiable instability of 
the knee could receive separate 
(compensable) evaluations for both 
painful and/or limited motion, and actual 
instability.  VAOPGCPREC 23-97.  To 
qualify for a separate compensable 
evaluation for instability, the veteran 
must have limitation of motion which at 
least meets the criteria for a zero 
percent rating under Diagnostic 
Codes 5260 (flexion limited to 60 degrees 
or less) or 5261 (extension limited to 
5 degrees or more).  

The veteran must be informed that this 
rating criteria is what VA is bound to 
follow in deciding whether he is entitled 
to an evaluation in excess of his 
currently assigned 10 percent.  The 
evidence necessary to substantiate a 
claim for increase is competent clinical 
evidence establishing that he meets 
schedular criteria sufficient for a 
higher evaluation.  

Although the Board finds that the May 
2006 VCAA notice to the veteran as to the 
evidence necessary to substantiate a 
claim for service connection for left 
knee disability as being caused or 
aggravated by service-connected right 
knee disability was adequate, the veteran 
must further be informed that clinical 
opinions supporting the veteran's claim 
must be shown to be based upon an 
objective review of all the clinical 
history contained in the veteran's claims 
folder from service forward, and not be 
based solely on the veteran's own 
reported history.  Such opinions lack a 
proper foundation and are not entitled to 
much evidentiary weight or value.  

Medical opinions based upon an inaccurate 
factual premise are not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  A bare conclusion, even one 
reached by a medical professional, is not 
probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  A bare 
transcription of lay history, unenhanced 
by additional comment by the transcriber, 
does not become competent medical 
evidence merely because the transcriber 
is a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The 
Court has held that the value of a 
physician's statement is dependent, in 
part, upon the extent to which it 
reflects clinical data or other rationale 
to support his opinion.  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  

The RO may provide the veteran with any 
other additional standard VCAA notice 
which it deems appropriate for his claim 
for increased compensation for right knee 
disability, and his claim for service 
connection for left knee disability (as 
either incurred or aggravated during 
service, a demonstration of arthritis to 
a compensable degree within one year 
following service separation, or a claim 
that left knee disability is either 
secondarily caused by or aggravated 
(permanently increased in severity beyond 
ordinary progress) by his service-
connected right knee disability, but such 
notice must specifically include the 
discussion contained in this paragraph as 
well to be compliant with the case of 
Vazquez, supra.  The veteran must be 
provided with an appropriate period of 
time to respond to this notice.  

2.  The RO should collect any records of 
the veteran's treatment with VA which are 
not already on file, although it appears 
that the veteran receives most or all of 
his medical treatment privately, and any 
records obtained must be added to the 
claims folder.  Additionally, the RO 
should take any additional development 
action necessary or proper based upon any 
response received from the veteran in 
reply to his new VCAA notice letter.  The 
RO should follow-up to collect copies of 
any private medical evidence which the 
veteran properly identifies by the return 
of fully completed medical release forms.  

3.  After completion of the above 
development, the RO should again address 
the issues pending appeal.  If any 
decision is not to the veteran and 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case which includes a discussion 
of VCAA compliance in this appeal.  The 
veteran and representative must have an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


